Citation Nr: 0732326	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  04-06 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent 
for bilateral tinnitus, to include entitlement to separate 
evaluations for each ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel




INTRODUCTION

The veteran had active service from February 1969 to February 
1971.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Paul, Minnesota.

This matter was previously before the Board in September 
2005.  At that time, the Board reopened a claim for service 
connection for right ear hearing loss based on new and 
material evidence submitted by the veteran and granted 
service connection for right ear hearing loss after a de novo 
review of the claim.  The issue of entitlement to an 
increased (compensable) rating for left ear hearing loss was 
remanded as being inextricably intertwined with the now 
service-connected right ear hearing loss to determine an 
appropriate rating.  The issue of entitlement to an initial 
increased rating in excess of 10 percent for bilateral 
tinnitus was stayed by way of Chairman's Memorandum No. 01-
05-08 (April 28, 2005).  In a September 2005 rating decision, 
the RO discontinued the veteran's noncompensable evaluation 
for left ear hearing loss and incorporated it into its rating 
for the veteran's bilateral hearing loss.  The RO awarded a 
10 percent evaluation for bilateral hearing loss based on a 
September 2002 VA audiological examination, effective 
February 6, 2002.  Further, the stay related to the 
adjudication of increased rating claims for bilateral 
tinnitus has been lifted.  The appeal returns to the Board 
now for further appellate consideration and the issues have 
been recharacterized as listed on the title page of this 
decision to reflect the developments just noted.


FINDINGS OF FACT

1.  The September 2002 VA audiological examination results 
revealed that veteran's hearing loss disability has been 
clinically shown to be manifested by no worse than Level III 
hearing in the right ear and Level III in the left ear; the 
October 2006 VA audiological examination results revealed a 
hearing loss disability that has been clinically shown to be 
manifested by no worse than Level I hearing in the right ear 
and Level I in the left ear.

2.  The veteran's service-connected (bilateral) tinnitus is 
assigned an initial 10 percent rating, the maximum rating 
authorized under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.321, 3.159, 4.85, Diagnostic Code 6100 
(2007).

2.  There is no legal basis for the assignment of an initial 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, 
Diagnostic Code 6260 (as in effect prior to, and from, June 
13, 2003); Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 
2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  The VCAA as 
it relates to the veteran's claim for an initial rating in 
excess of 10 percent for tinnitus will be discussed in 
section II of this decision.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to 
include an increased rating claim.

In this case, the veteran is appealing the initial rating 
assignment as to his bilateral hearing loss disability.  In 
this regard, because the September 2005 Board decision 
granted the veteran's claim of entitlement to service 
connection for right ear hearing loss, such claim is now 
substantiated.  The veteran's continued disagreement as to 
the initial evaluation for bilateral hearing loss does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the initial 
rating assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  Dingess/Hartman, 19 Vet. App. at 
493.  As a consequence, VA is only required to advise the 
veteran of what is necessary to obtain the maximum benefit 
allowed by the evidence and the law.  This has been 
accomplished here, as will be discussed below.

Nevertheless, the Board notes that VA satisfied its duty to 
notify by means of an October 2006 letter from VA to the 
appellant.  This letter informed the appellant of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  He was 
requested to submit any relevant evidence in his possession 
to VA.  The October 2006 letter explained how a disability 
rating is determined for a service-connected disability and 
the basis for determining an effective date in compliance 
with Dingess/Hartman.    

The January 2004 statement of the case (SOC) and later 
supplemental SOCs, under the heading "Pertinent Laws; 
Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code (DC) for rating the hearing loss 
disability at issue (38 C.F.R. § 4.85, DC 6100), and included 
a description of the rating formulas for all possible 
schedular ratings under this diagnostic code.  The appellant 
was thus informed of what was needed not only to achieve the 
next-higher schedular rating, but also to obtain all 
schedular ratings above the initial evaluation that the RO 
had assigned.  Therefore, the Board finds that the appellant 
has been informed of what was necessary to achieve a higher 
rating for the service-connected disability at issue.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).



Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed his statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claims.  

The Board notes that the 2006 VA examiner stated that the 
veteran was service-connected for only left ear hearing loss.  
Even though the veteran, at that time, was service-connected 
for bilateral hearing loss, the Board finds that report of 
the October 2006 VA examination to be adequate for rating 
purposes.  38 C.F.R. § 4.2 (2007).  The Board also notes that 
the October 2006 examination report indicates that the 
veteran was seen for an audiological evaluation in March 
2006.  Although the March 2006 audiological evaluation is not 
of record, it was indicated in the October 2006 examination 
report that the results of the October 2006 evaluation were 
"in good agreement" with the March 2006 evaluation.  The 
Board finds that further development would serve no useful 
purpose and would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran.  Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991).  Therefore, the 
Board finds that there is no violation of the duty to assist 
by VA in this regard.  See Loving v. Nicholson, 19 Vet. App. 
96 (2005).  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims. 



Legal criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Rating hearing loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  

The rating schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the horizontal row 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the appropriate vertical column 
to the numeric designation level for the ear having the 
poorer hearing acuity.  See 38 C.F.R. § 4.85(e) (2007).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables VI and VII 
was not changed, and therefore, has no effect on the 
veteran's claim.  However, pertinent changes were made to 
38 C.F.R. § 4.86, regarding cases of exceptional hearing 
loss, which are described below.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provisions of 
38 C.F.R. § 4.86(b) provide that when the puretone threshold 
is 30 decibels or less at 1,000 hertz, and 70 decibels or 
more at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever result provides the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately. 
Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.

As noted above, the veteran is appealing an initial rating of 
10 percent assigned for his service-connected bilateral 
hearing loss with an effective date of February 6, 2002.  The 
pertinent competent clinical evidence of record consists of 
VA audiological examinations conducted in September 2002 and 
in October 2006.  

The September 2002 examination revealed the relevant pure 
tone thresholds, in decibels, were as follows:  


HERTZ

1000
2000
3000
4000
RIGHT
15
15
15
70
LEFT
15
10
45
85

On the basis of the numbers shown above, the veteran's 
puretone threshold average for the right ear was recorded as 
29 decibels.  His puretone threshold average for the left ear 
was recorded as 39 decibels.  His speech recognition ability 
was 82 percent for the right ear and 78 percent for the left 
ear using the Maryland CNC speech recognition test.  He was 
described by the examiner as having a bilateral mild to 
severe high frequency with impairment beginning at 4,000 
hertz in the right ear and 3,000 hertz in the left ear.  

The October 2006 examination revealed the relevant pure tone 
thresholds, in decibels, as follows:  


HERTZ

1000
2000
3000
4000
RIGHT
5
5
10
60
LEFT
5
10
40
85

On the basis of the numbers shown above, the veteran's 
puretone threshold average for the right ear was recorded as 
20 decibels.  His puretone threshold average for the left ear 
was recorded as 35 decibels.  His speech recognition ability 
was 96 percent for the right ear and 96 percent for the left 
ear using the Maryland CNC speech recognition test.  The 
examiner noted that the data was most consistent with 
sensorineural impairment.  

Applying the above audiological findings to the rating 
criteria for rating hearing impairment, the Board concludes 
that there is no basis for a rating assignment in excess of 
the currently assigned 10 percent evaluation at this time.  
The Board notes that it has considered the provisions of 38 
C.F.R. § 4.86, but these provisions do not apply here.
  
Considering, on VA audiologic examination in September 2002, 
that the veteran's right ear manifests an average puretone 
threshold of no greater than 29 decibels, and no less than 82 
percent speech discrimination, reference to 38 C.F.R. § 4.85, 
Table VI, shows the veteran's right ear hearing loss to be 
Level III impairment.  On VA audiologic examination in 
October 2006, the veteran's right ear manifested an average 
puretone threshold of no greater than 20 decibels, with no 
less than 96 percent speech discrimination.  Reference to 
38 C.F.R. § 4.85, Table VI, shows the veteran's right ear 
hearing loss at that time to be Level I impairment.  

On VA audiologic examination in September 2002, that the 
veteran's left ear manifests an average puretone threshold of 
no greater than 39 decibels, and no less than 78 percent 
speech discrimination, reference to 38 C.F.R. § 4.85, Table 
VI, shows the veteran's left ear hearing loss to be Level III 
impairment.  On VA audiologic examination in October 2006, 
the veteran's left ear manifested an average puretone 
threshold of no greater than 35 decibels, with no less than 
96 percent speech discrimination.  Reference to 38 C.F.R. 
§ 4.85, Table VI, shows the veteran's left ear hearing loss 
at that time to be Level I impairment.  

Regarding the 2002 VA examination, either ear may be 
considered the poorer for Table VII because the veteran's 
bilateral hearing loss disability was manifested by Level III 
hearing, bilaterally.  Regarding the 2006 VA examination, 
either ear may be considered the poorer for Table VII because 
the veteran's bilateral hearing loss disability was 
manifested by Level I hearing, bilaterally, according to the 
results of the October 2006 VA examination.  Applying the 
results from Table VI to Table VII, based on the results of 
both the September 2002 and October 2006 VA audiologic 
examination findings, a noncompensable evaluation is derived 
from Table VII of 38 C.F.R. § 4.85 by intersecting row I, the 
better ear, with column II, the poorer ear.  The Board notes 
that the veteran has not meet the criteria for a 10 percent 
evaluation.  Given this, a higher initial evaluation in 
excess of 10 percent is not warranted for any period of time 
throughout the rating period on appeal.  Fenderson, 12 Vet. 
App. at 126.  Indeed, the veteran's representative noted that 
the evidence of record indicates the veteran's hearing has 
improved.  See July 2007 Statement of Accredited 
Representative in Appealed Case.  With regard to the initial 
rating assigned for bilateral hearing loss, the Board notes 
that a staged rating is not warranted.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  With regard to an increased 
rating for left ear hearing loss, a rating will not be 
reduced based on any on examination, except where all of the 
evidence clearly warrants the conclusion that sustained 
improvement has been demonstrated.  See 38 C.F.R. § 3.344 
(2007); see also 38 C.F.R. § 3.327 (discussing re-
examinations).

The veteran also submitted a private audiological evaluation 
dated in March 2004.  The results of the veteran's evaluation 
showed precipitous high frequency sensorineural hearing loss 
above 2,000 hertz, bilaterally.  The private examiner noted 
that the veteran's left ear had a greater loss of hearing 
than his right ear.  It was also noted that the veteran had 
excellent word recognition.  However, this audiological 
report contains uninterrupted results of the veteran's pure 
tone threshold evaluation.  In this regard, the Board notes 
that it is precluded from interpreting pure tone threshold 
results in order to determine the severity of the veteran's 
current hearing loss disability.  See Kelly v. Brown, 7 Vet. 
App. 471, 474 (1995) (finding that neither the Board nor the 
RO may not interpret graphical representations of audiometric 
data); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (holding that the Board must consider only independent 
medical evidence to support findings and is not free to 
substitute its own judgment for that of such an expert).  
Additionally, the veteran submitted a statement from the 
Duluth Clinic dated in January 2007.  The physician noted 
that the veteran's audiogram showed "severe high frequency 
neurosensory hearing loss equal[ly] and bilateral[ly] with 
excellent speech discrimination."  The Board notes that the 
audiogram was not submitted along with the January 2007 
statement.  As such, it is unclear if the audiogram findings 
were sufficient to rate the hearing loss at issue.  
Nevertheless, the physician's characterization of the 
audiogram findings are not inconsistent with the audiogram 
findings reported on the 2002 and 2006 VA examinations, as 
outlined above.

The Board acknowledges the veteran's statements of record 
that his hearing loss deserves a higher rating.  The Board 
further acknowledges the veteran's complaints and his 
statements indicating how his hearing loss has impacted his 
life socially and occupationally.  See, e.g., January 2007 
statement in support of his claim.  However, in determining 
the actual degree of disability, an objective examination is 
more probative of the degree of the veteran's impairment.  
Furthermore, the opinions and observations of the veteran 
alone cannot meet the burden imposed by the rating criteria 
under 38 C.F.R. § 4.85, Diagnostic Code 6100 with respect to 
determining the severity of his service-connected bilateral 
hearing loss disability.  See Moray v. Brown, 2 Vet. App. 
211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2007).

In conclusion, the clinical evidence of record does not show 
that an initial evaluation in excess of 10 percent is 
warranted at any stage of the rating period on appeal.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).



II.  Tinnitus

The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the veteran's request because under Diagnostic Code 
(DC) 6260 there is no provision for assignment of a separate 
10 percent evaluation for tinnitus of each ear.  The veteran 
appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the pre-1999 and pre-June 13, 2003 versions of DC 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  In Smith v. Nicholson, 451 F.3d. 1344 (Fed. 
Cir. 2006), the Federal Circuit concluded that the Court 
erred in not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limits a veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.

The rating decision appealed was the initial rating granting 
service connection for the disability at issue and assigning 
a 10 percent evaluation.  Therefore, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). 



III.  Extraschedular consideration

Finally, the evidence does not reflect that the disabilities 
at issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
bilateral hearing loss is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus is denied.  





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


